Citation Nr: 1215810	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  11-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Kennedy's disease, claimed as amyotrophic lateral sclerosis (ALS).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served in active military service from October 1966 to October 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's appeal must be remanded for further development.

In a letter dated September 2011, the Veteran stated that he receives disability benefits from the Social Security Administration (SSA) as a result of his currently diagnosed Kennedy's disease (claimed as ALS).  These records are potentially pertinent to his current claim and should therefore be obtained for consideration in connection with the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

In addition, post-service treatment records show that the Veteran was diagnosed with Kennedy's disease in 2006 after a long history of treatment for familial polyneuropathic disease.  See, e.g., the Veteran's VA treatment records dated in November 2010 & private treatment records dated in April 2006.  In particular, private treatment records dated in April 2006 indicate that the Veteran had a 25 to 30 year history of progressive familial neuropathy.  It was noted that the Veteran "reports this was diagnosed in 1979, and since then, he has had progressive neurologic numbness, tingling, and weakness in his body, worse in his lower extremities, but somewhat progressive to his upper extremities as well."  Of note, in this case, is a November 2010 VA treatment record which explains that, "[a]t the present time, the [Veteran's] condition is felt to be part of the neurodegenerative process that encompasses Kennedy's disease.  Although it is a motor neuron disease, it is not felt that this patient has ALS currently."  The treating physician continued, "[w]e discussed the distinction with the patient and stated that if it was ALS the patient's clinical course would not be so prolonged as over the course of 32 years, instead it would be shorter such as 2 to 5 years once the diagnosis was made.  The patient has been tested for genetic (SOD-1) ALS, which was negative."

Also, in a letter dated in August 2011, Dr. T.W.W. explained that the Veteran has a known history of Kennedy's disease "that was confirmed in 2006 by electrophysiologic studies as well as genetic testing."  In a subsequent March 2012 letter, Dr. T.W.W. explained that the Veteran's condition began in 1978 and has been slowly progressive over time."  Similarly, in an August 2011 letter, Dr. J.D.B. reported that the Veteran has a "longstanding, progressive neuromuscular condition due to documented Kennedy's disease . . . [which] began in 1978 and has been slowly progressive."  Also of record is a letter dated March 2012 from VA nurse practitioner, A.M.B., who indicated that according to the Veteran's medical records, "he was diagnosed with Kennedy's disease, a variant of ALS in 2006 . . . His symptoms started in 1978."

The Veteran was afforded a VA examination in December 2010 at which time the examining nurse practitioner opined that the Veteran is currently diagnosed with Kennedy's disease.  She further indicated that ALS is a problem associated with this diagnosis.  In a subsequent VA medical opinion dated July 2011, a VA physician reviewed the medical evidence of record and opined that although there is some medical evidence of record indicating that the Veteran's Kennedy's disease is associated with ALS, "Kennedy's disease IS NOT ALS . . . Dr. K.'s note of 10/4/06 correctly states that [the Veteran] has "ALS-like illness."  Kennedy's disease is "X-linked recessive bulbospinal neuronopathy, which is transferred genetically on the X chromosome."  She further opined, "ALS is a much more widely recognized diagnosis, having been made familiar to the public by its association with the baseball player, Lou Gehrig, who was presorted to have ALS.  Thus, people who are unfamiliar with the disease may use a shorthand way of (incorrectly) identifying the disease that [the Veteran] suffers from because it may cause similar symptoms to ALS."  Critically, however, the reviewing VA physician did not provide an opinion as to medical nexus.

Accordingly, there is currently no medical evidence of record addressing the issue of medical nexus-in particular, whether the Veteran's currently-diagnosed Kennedy's disease was incurred in or aggravated by his military service.  The Board therefore finds that, on remand, the AOJ must schedule the Veteran for a VA examination that addresses the nature and etiology of his currently diagnosed Kennedy's disease.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Board additionally observes that the Veteran, through his representative, has stated that he "began to suffer symptoms [of Kennedy's disease] is his twenties.  This condition progressed slowly until he sought a neurology referral through the Mayo Clinic."  He has similarly asserted, through his representative, that the Kennedy's disease "began in military service or [was] caused by some event or experience in service."  However, as indicated above, the Veteran has reported 1978 as the year of onset of the neuropathic symptoms associated with his Kennedy's disease.  See, e.g., the VA treatment record dated November 2010; private treatment records dated April 2006 and November 2006.  Thus, the VA examiner must obtain from the Veteran a thorough medical history to include information concerning the onset of his symptoms of Kennedy's disease.  The examiner's opinion must be based on a thorough review of the claims file, to specifically include all previous VA examination reports of record, VA and private treatment records, and the Veteran's STRs-in addition to an examination of the Veteran.  Further, although such a contention has not been raised by the Veteran, the examiner should also address whether the currently diagnosed Kennedy's disease is related to herbicide exposure presumed as a result of the Veteran's service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011) & Combee v. Brown, 34 F.3d 1039, 1043-44 (holding that direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions).

On remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has received.  The Board is particularly interested in records of psychiatric treatment that the Veteran may have received at the VA Medical Center in Minneapolis, Minnesota, since November 2010.  All such available documents should be associated with the claims file.

2. Obtain a copy of the SSA decision awarding disability benefits to the Veteran and the medical records used in support of that determination.  All such available documents should be associated with the claims folder.

3. Thereafter, schedule the Veteran for a VA examination with a physician of appropriate expertise to determine the nature, extent, and etiology of the currently diagnosed Kennedy's disease.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

All related pathology shown on examination should be annotated in the examination report.  As to the currently diagnosed Kennedy's disease, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that such disease had its clinical onset in service or is otherwise related to a disease or injury incurred in service, to include exposure to herbicides.  In answering this question, the examiner should obtain from the Veteran a complete medical history including information concerning the onset of symptoms later associated with Kennedy's disease and should address the Veteran's competent reports regarding the frequency and severity of his Kennedy's disease symptoms during and after service.

A complete rationale for any opinion expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the Veteran's appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

